DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/13/2022.
          Claims 1-11 are currently pending.
           Claims 1 and 11 are independent claims.

Reasons for Allowance
2.        Claims 1-11 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-11 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 3/14/2022. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Marsh et al. (U.S Pub. 20170052070) discloses a method for infrared thermographic inspection comprising: (a) placing an infrared camera at a location where a field of view of the infrared camera encompasses an inspection area of a surface of a composite structure; (b) locating the field of view of the infrared camera in a coordinate system of the composite structure using optical metrology; (c) activating at least one flash lamp to output light that illuminates at least portions of the inspection area; (d) after step (c), activating the infrared camera to acquire infrared imaging data while the field of view of the infrared camera encompasses at least the inspection area; (e) correlating a set of the acquired infrared imaging data with three-dimensional model data representing characteristics of composite structure under the inspection area, said correlating being based on at least the location of the field of view of the infrared camera in the coordinate system of the composite structure; (f) acquiring structural data from the three-dimensional model data, said structural data representing characteristics of the composite structure under the inspection area; (g) correlating the acquired structural data with the set of acquired infrared imaging data; (h) computing values of a parameter indicative of one of said characteristics of the composite structure under the inspection area based on at least the correlated structural data and infrared imaging data; and (i) outputting parameter data representing the computed parameter values (see specification for more details).              Shelley et al. (U.S Pub. 20100038544) discloses a method of determining a physical property of a composite material includes providing a series of composite materials/surfacing films, which are subjected to increasing thermal experience to create a set of thermal effect standards, collecting mid-IR spectra on those standards, performing data pre-processing and then multivariate calibration on the spectra of the composite materials/surfacing films, and using that calibration to predict the thermal effect for samples in question. (see specification for more details).
             Sun (U.S Pat. 6542849) discloses an apparatus are provided for determining the thickness of a sample and defect depth using thermal imaging in a variety of plastic, ceramic, metal and other products. A pair of flash lamps is positioned at a first side of the sample. An infrared camera is positioned near the first side of the sample. A data acquisition and processing computer is coupled to the flash lamps for triggering the flash lamps. The data acquisition and processing computer is coupled to the infrared camera for acquiring and processing thermal image data. The thermal image data are processed using a theoretical solution to analyze the thermal image data to determine the thickness of a sample and defect depth (see specification for more details).


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/18/2022